IN THE SUPREME COURT OF THE STATE OF NEVADA


                    EDWARD WHITE,                                           No. 84863
                    Petitioner,
                    vs.                                                           FILE
                    THE STATE OF NEVADA,
                    Respondent.

                                          ORDER DENYING PETITION
                                                                                         CL ERK


                                This is a pro se original petition for a writ of mandamus.
                    Having considered the petition, we are not persuaded that our
                    extraordinary intervention is warranted. See NRS 34.170; Pan v. Eighth
                    Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004) (noting that
                    petitioner bears the burden of demonstrating that extraordinary relief is
                    warranted). Petitioner has not provided this court with exhibits or other
                    documentation that would support his claims for relief. See NRAP 21(a)(4)
                    (providing the petitioner shall submit an appendix containing all documents
                    "essential to understand the matters set forth in the petition").
                                Accordingly, we
                                ORDER the petition DENIED.



                                                        Parraguirre


                                                                                        J.
                                                        Hardesty


                                                                  A&fbc,0               J-
                                                       Stiglich

SUPREME COURT
     OF
     NEVADA

(0) 1947A   a4W1D                                                                  z-
                cc:   Edward White
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


tO) 1947A
                                                   2